DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 09/27/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to exam all three Species.  This is not found persuasive because Species II comprises distinguished limitations of “a source contact block in which source contacts extending in the first direction and connected to a source region of the cell area are disposed, and a bit line contact block in which bit line contacts extending in the first direction and connected to a page buffer are disposed, the source contact block is adjacent to at least one of the cell block and the bit line contact block in the second direction”. Species II also comprises distinguished limitations of “wherein lower metal wirings connected to the source contacts and extending in the second direction are at a first height from the upper surface of the substrate, upper metal wirings connected to the lower metal wirings are at a higher level than the first height, and a through-wiring connecting the upper metal wirings to the source driver extends in the first direction”.
The requirement is still deemed proper and is therefore made FINAL.


    PNG
    media_image1.png
    583
    603
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. 2019/0267333) in view of Kwon et al. (US Pub. 2015/0332771).
Regarding claim 1, Fig. 7 of Hong discloses a memory device comprising: 
a peripheral circuit area [200] including a first substrate [210] and circuit elements [220] on the first substrate [210]; and 
a cell area [100] including a second substrate [110] stacked with the peripheral circuit area [200] in a first direction [vertical], perpendicular to an upper surface of the first substrate [210], and cell blocks [CB, Fig. 3] and dummy blocks [DB, Fig. 4] arranged in a second direction [horizontal], parallel to an upper surface of the second substrate [110], 
wherein each of the cell blocks [Fig. 5] includes gate electrode layers [123, Fig. 9] and insulating layers [121a to 121f, Fig. 9] alternately stacked on the second substrate [paragraph 0034], and channel structures [130, Fig. 9] extending in the first direction [vertical] to penetrate through the gate electrode layers [123, Fig. 9] and the insulating layers [121a to 121f, Fig. 9] and to be connected to the second substrate [110, Fig. 9], 
at least one source contact block [151], among the dummy blocks [DB, Fig. 4], includes a first dummy insulating region on the second substrate [as shows in Fig. 4, dummy block are structurally same as cell block. Also, as shows in Fig. 9, dummy blocks also has dummy insulation region on the second substrate (110), paragraph 0034], and source contacts [151, Fig. 9] extending in the first direction [vertical], penetrating through the first dummy insulating region and connected to the second substrate [110].
Hong does not specifically disclose a source driver, and the source contacts are connected to the source driver through metal wirings extending in the second direction in an upper portion of the cell area. However, Fig. 1 of Kwon discloses a memory device a source driver [150], and the source contacts [CSL, Fig. 3] are connected to the source driver [150, Fig. 1] through metal wirings [Metal 1, Fig. 3] extending in the second direction [horizontal] in an upper portion of the cell area [Metal 1 is on the upper portion as shows in Fig. 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kwon’s memory device having source driver to the teachings of Hong’s memory such that Hong’s memory device can increase drivability on the source line. 
Regarding claim 2, Fig. 9 of Hong discloses wherein the first dummy insulating region includes dummy sacrificial layers [123] and the insulating layers [121a to 121f] alternately stacked [paragraph 0034] on the second substrate [110]. 
Regarding claim 4, Fig. 7 of Hong discloses wherein the dummy blocks include bit line contact blocks [BL] having a structure different from a structure of the source contact block [151], wherein each of the bit line contact blocks include a second dummy insulating region [as shows in Fig. 9] on the second substrate [110], and dummy channel structures [140 in Fig. 9] extending in the first direction [vertical] within the second dummy insulating region.
Regarding claim 5, Fig. 7 of Hong discloses wherein the cell area further includes bit lines [BL] extending in the second direction [horizontally] and above the channel structures [410] while being connected to the channel structures [410], wherein the bit line contact blocks include bit line contacts [BLC] connected to the bit lines [BL] and extending to the peripheral circuit area in the first direction.
Regarding 6, Hong discloses all claimed invention, but does not specifically disclose wherein the bit line contacts are connected to a page buffer included in the peripheral circuit area. However, Fig. 1 of Kwon discloses wherein the bit line contacts [BL] are connected to a page buffer [within 130, paragraph 0103] included in the peripheral circuit area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kwon’s memory device having page buffer to the teachings of Hong’s memory such that Hong’s memory device can temporally stores data for reading and writing operations. 
Regarding claim 7, Fig. 7 of Hong discloses wherein the cell area further includes dummy bit lines [BL at DB side] extending in the second direction [horizontal] and at the same height as the bit lines [clearly shows in Fig. 7], wherein the dummy bit lines provide the metal wirings connected to the source contacts [310].
Regarding claim 12, Fig. 8 of Hong discloses edge source contacts [124] adjacent to one of a first edge and a second edge extending in a third direction intersecting the second direction among edges of the second substrate, and extending in the first direction [vertical] and connected to the second substrate [110].
Regarding claim 13, Fig. 8 of Hong discloses herein a number of the edge source contacts [12, two (at two ends] for reach source contact] is greater than a number of the source contacts [6] in the one source contact block.
Regarding claim 14, Hong discloses all claimed invention, but does not specifically disclose wherein the source driver is adjacent to at least one of the first edge and the second edge. However, Fig.1 of Kwon discloses wherein the source driver [150] is adjacent to at least one of the first edge and the second edge [edge connects to 150].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kwon’s memory device having source driver to the teachings of Hong’s memory such that Hong’s memory device can increase drivability on the source line. 
Regarding claim 15, Fig. 7 and Fig. 8 of Hong discloses wherein a distance between a dummy block [DB] closest to the first edge [top edge] in the second direction, among the dummy blocks [DB in Fig. 4], and the first edge, is greater than a distance between a pair of dummy blocks closest to each other in the second direction.
Regarding claim 16, Fig. 9 of Hong discloses wherein the circuit elements, the gate electrode layers [123], and the channel structures [130] are between the first substrate [210 in Fig. 7] and the second substrate [110, in Fig. 7] in the first direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825